Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 17-22, 105-120 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
An apparatus comprising at least one processor and at least one memory storing computer code that, when executed by the at least one processor, causes the apparatus to: 
for each group-based communication interaction signal of a plurality of group-based communication interaction signals, extract group-based communication interaction signal metadata into a group-based communication interaction signal data structure, 
for each of a plurality of group-based communication interaction signal data structure records of each group-based communication interaction signal data structure, 
generate a group-based communication interaction signal occurrence divergence measure based at least in part on a predicted short term group-based communication interaction signal occurrence tally and an actual short term group-based communication interaction signal occurrence tally; and 
assign a group-based communication interaction signal data structure record rank value to the group-based communication interaction signal data structure record based at least in part on the group-based communication interaction signal occurrence divergence measure; 
arrange in an ordered group-based communication interaction signal data structure records list each of the group-based communication interaction signal data structure records in an order according to their group-based communication interaction signal data structure record rank values; and 
transmit a group-based communication interaction signal trends interface for rendering within a display device of a requesting client device, wherein the group-based communication interaction signal trends interface is generated based in part on the ordered group-based communication interaction signal data structure records list.
Note that the closest prior art Filippi et al. (US 10977316, henceforth “Filippi”) discloses a method of obtaining search results corresponding to a search query are obtained. A data visualization is generated from the search results. The generated data visualization is pushed to a registered display of a display device, where the pushing causes presentation of the generated data visualization on the registered display. An alert configuration interface may be caused to be presented on a display management device. From the displayed alert configuration interface, user input indicating an assignment of a set of trigger conditions to a display alert may be received. The display alert can be pushed to the registered display based on determining the set of trigger conditions is satisfied. The pushed display alert may be presented over the data visualization on the registered display. In particular, Filippi fails to disclose or render obvious the limitations “generate a group-based communication interaction signal occurrence divergence measure based at least in part on a predicted short term group-based communication interaction signal occurrence tally and an actual short term group-based communication interaction signal occurrence tally; and assign a group-based communication interaction signal data structure record rank value to the group-based communication interaction signal data structure record 
Note that the second closest prior art Synett et al. (US 20160328739, henceforth “Synett”) discloses a computerized method executed by one or more hardware processors, comprising receiving interaction records, where some of the interaction records comprise a cookie value, a URL (Uniform Resource Locator), and a time stamp. The computerized method comprises computing, from the interaction records, interaction sequences each comprising user interactions. Each adjacent pair of user interactions in each interaction sequence has the same unique user identifier, and attributing at least two interaction values to respective user interactions, where the sum of attributed interaction values is equal to the total value, and where each interaction value is computed using rule(s), respective property values, and the total value. The computerized method comprises updating one or more bidding property on an advertising platform based on the attribution, where the bidding property comprises an advertisement bid value or an advertisement keyword. In particular, Synett fails to disclose or render obvious the same limitations (above) Filippi fails. 
Regarding claims 105 and 113, the claims contain similar features as recited in claim 17, thus are allowed for the same reason as stated above.
Regarding claims 18-22, 106-112 and 114-120, these claims depend from claim 17, 105 and claim 113 respectively, and thus are allowed for the same reason stated above for claim 17.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED M MURSHID/Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466